DETAILED ACTION
The instant action is in response to application 16 Sept 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
¶2, the last sentence should be revised.  The last sentence makes it sound challenging to simply turn on/off a flyback transistor, which has been known for some time.  It is requested that applicant specify more clearly which aspect they are controlling (DS voltage, on-time, off-time, gate charging time, current, etc).
¶3, transistor appears to have improper capitalization.
¶7 is a run-on sentence and not proper English.  Applicant is cordially reminded that they are only limited to one period in the claims.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because Figs. 8B and 9A has Chinese characters which should be in English..  Also, Fig. 1 requires a label such as “Prior Art” since only that which is known is shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 15, applicant claims “the clamping transistor”.  There is insufficient antecedent basis for this limitation.  For the purposes of examination, it will be assumed applicant meant to claim the first transistor in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20210058000) in view of Chang (US 20180115252).
As to claim 1,  As to claim 1, Ahmed (US 2020/0395863) a discloses A flyback switching circuit, comprising a main power transistor (11), a transformer (108) and a secondary rectifying transistor (112), wherein the transformer includes a primary winding and a secondary winding, the main power transistor is connected to the primary winding, and the secondary rectifying transistor is connected to the secondary winding, the flyback switching circuit further comprises: a switch control unit (114, 116) and a first transistor (138) on a primary side, the first transistor is configured to adjust a drain-source voltage of the main power transistor (138 clamps the VDS to the voltage across 148 when the transistor is open), and the switch control unit is configured to control a switching state of the main power transistor (Signal GD) and a switching state of the first transistor (signal SR DRV) and adjust a turn-off time of the first transistor according to control a turn-on time voltage of the main power transistor (¶38 describes secondary side control).
Ahmed does not explicitly disclose wherein the switch control unit is further configured to adjust a turn-off time of the first transistor according to a reference value greater than zero to control a turn-on time voltage of the main power transistor.
Chang teaches wherein the switch control unit is further configured to adjust a turn-off time of the first transistor according to a reference value greater than zero (Fig. 10/11, Vo<Vref) to control a turn-on time voltage of the main power transistor (¶23 “the secondary side controller is the master controller with the primary side controller is the slave.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use secondary side control as disclosed in Chang to have constant frequency in DCM mode.  
	As to claim 2, Ahmed in view of Chang teaches the first bias voltage circuit (item power reference voltage and reference voltage generator) is configured to output a first bias voltage signal greater than zero (if Vref is not greater than zero, the item does not work since there is no differential output voltage), the first bias voltage signal serves as the reference value (Vref), the turn-off adjustment circuit is configured to receive the first bias voltage signal, and adjust the turn-off time of the first transistor  (Fig. 10/11 turn off SR) according to the first bias voltage signal to control the turn-on time voltage of the main power transistor  (Fig. 10/11 turn on primary switch).  
	As to claim 4, Ahmed in view of Chang teaches wherein the first bias voltage circuit outputs the first bias voltage signal of a predetermined value, and the predetermined value is greater than zero (A reference value should be predetermined to drive the output).
	As to claim 15, Ahmed in view of Chang teaches wherein the flyback switching circuit comprises a first capacitor and a clamping transistor, the first capacitor and the clamping transistor are connected in series between a high potential end of an input power supply of the flyback switching circuit and a common node of the main power transistor and the primary winding, and the clamping transistor serves as the first transistor (Ahmed, Fig. 1).
	As to claim 16, this is a method claim corresponding to the apparatus of claim 1 and the rejection shall not be repeated.
	As to claim 17, Ahmed in view of Chang teaches further comprises: comparing a first voltage signal (vout) with a first reference voltage signal according to the first voltage signal characterizing a current of the primary winding (broadly interpreted, the output voltage signal increases when the main FET is off and is therefore dependent upon a characteristic of the primary current signal), and a comparison result (Fig. 10/11, Vout< Vref) serves a reset signal for controlling the first transistor to be turned off, outputting a first bias voltage signal greater than zero, wherein the first bias voltage signal serves as the reference value; adjusting the turn-off time of the first transistor according to the first bias voltage signal to control the turn-on time voltage of the main power transistor (Figs 10/11, ¶23).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20210058000) in view of Chang (US 20180115252) and Chang (US 20160352232) hereafter referred to as Riccitek to distinguish it from the other Chang reference.
As to claim 5, Ahmed in view of Chang does not teach wherein the first bias voltage circuit outputs the adjustable first bias voltage signal, and a voltage value of the adjustable first bias voltage signal is greater than zero.
Riccitek teaches wherein the first bias voltage circuit outputs the adjustable first bias voltage signal, and a voltage value of the adjustable first bias voltage signal is greater than zero ()¶12 “In one embodiment, when the power converter is in the standby mode, the standby adjustment circuit causes the shunt regulator to select a low level reference voltage, to adjust the secondary side feedback signal, whereby the output voltage is regulated at a standby power saving level which is lower than the normal operation level; and when the power converter is in the normal operation mode, the standby adjustment circuit causes the shunt regulator to select a high level reference voltage, to adjust the secondary side feedback signal, whereby the output voltage is regulated at the normal operation level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use a low power mode to reduce losses under low power conditions.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 20210058000) in view of Chang (US 20180115252) and Ng (US 6396718).
As to claim 18, Ahmed in view of Chang does not disclose further comprises: in a current cycle, comparing the drain-source voltage of the main power transistor with the reference value; and in a next cycle adjacent to the current cycle, adjusting a pulse width of the first transistor according to a comparison result data.
	Ng teaches further comprises: in a current cycle, comparing the drain-source voltage of the main power transistor with the reference value; and in a next cycle adjacent to the current cycle, adjusting a pulse width of the first transistor according to a comparison result data (Fig. 4, pg. 17, lines 33-45 “The outputs 420, 422 of comparators 410, 412 have logical "1" or logical "0" values, in one embodiment. Thus, if the comparator 410, 412 detects Vds to be above the particular threshold voltage, a logical "1" is output. If not, a logical "0" is output. In this embodiment, three states are possible: 1) comparators 410, 412 output "00" (e.g., Vds is lower than the second threshold voltage); 2) comparators 410, 412 output "01" (e.g., Vds is between the first threshold and second threshold voltages); and 3) comparators 410, 412 output "11" (e.g., Vds is higher than the first threshold voltage).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use maximum duty cycle to control ensure limit on transient conditions.  
Allowable Subject Matter
Claims 3, 6-14, 19-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “wherein the turn-off adjustment circuit adjusts the turn-off time of the first transistor, so that the drain-source voltage of the main power transistor is consistent with the first bias voltage signal before the main power transistor is turned on.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 6, the prior art fails to disclose "wherein the first bias voltage circuit receives an input voltage of the flyback switching circuit, and the adjustable first bias voltage signal is proportional to the input voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 10, the prior art fails to disclose " wherein the switch control unit is further configured to compare the drain-source voltage of the main power transistor in a current cycle with the reference value, and adjust a pulse width of the first transistor in a next cycle adjacent to the current cycle according to a comparison result data.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 19, the prior art fails to disclose " Vzvs_ref= (1-k1)*Vs_vin-k2*Vs_Vo+Vbias wherein, Vzvs_ref is the reference value, VsVIN is the input signal, Vs vo is the output signal, Vbias is the second bias voltage signal, ki is a first coefficient, and k2 is a second coefficient.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839